
	
		I
		111th CONGRESS
		1st Session
		H. R. 2060
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2009
			Mr. Larson of
			 Connecticut (for himself, Mr. Miller of
			 North Carolina, Mr. Hare,
			 Mr. Wu, Ms. Edwards of Maryland,
			 Mr. Honda,
			 Mr. Himes,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Ehlers,
			 Mr. Sestak,
			 Ms. Kilpatrick of Michigan,
			 Mr. Sablan,
			 Mrs. Napolitano,
			 Ms. Markey of Colorado,
			 Mr. Ross, Ms. Matsui, Ms.
			 Bordallo, Mr. McGovern,
			 and Mr. Smith of Washington)
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To provide grants to community colleges to improve the
		  accessibility of computer labs and to provide information technology training
		  for both students and members of the public seeking to improve their computer
		  literacy and information technology skills.
	
	
		1.Short titleThis Act may be cited as the
			 Community College Technology Access
			 Act.
		2.Grant
			 program
			(a)DefinitionsIn
			 this Act:
				(1)Community
			 collegeThe term community college means an
			 educational institution in any State that—
					(A)admits as regular
			 students only persons having a certificate of graduation from a school
			 providing secondary education, or the recognized equivalent of such a
			 certificate, or persons having completed a secondary school education in a home
			 school setting that is treated as a home school or private school under State
			 law;
					(B)is legally
			 authorized within such State to provide a program of education beyond secondary
			 education;
					(C)provides not less
			 than a 2-year program that is acceptable for full credit toward such a
			 degree;
					(D)is a public or
			 other nonprofit institution; and
					(E)is accredited by a
			 nationally recognized accrediting agency or association, or if not so
			 accredited, is an institution that has been granted preaccreditation status by
			 such an agency or association that has been recognized by the Secretary for the
			 granting of preaccreditation status, and the Secretary has determined that
			 there is satisfactory assurance that the institution will meet the
			 accreditation standards of such an agency or association within a reasonable
			 time.
					(2)Computer
			 labThe term computer lab means a dedicated
			 community college facility that provides onsite computer software, hardware,
			 and technical support for students, faculty, and staff.
				(3)SecretaryThe
			 term Secretary means the Secretary of Education.
				(b)Authorization of
			 grant program
				(1)In
			 generalThe Secretary shall, to the extent funds are available,
			 award grants to community colleges eligible under subsection (d) to improve the
			 accessibility of computer labs and to provide information technology training
			 for both students and members of the public seeking to improve their computer
			 literacy and information technology skills.
				(2)Use of
			 funds
					(A)In
			 generalA community college receiving a grant award under this
			 Act shall use funds for the maintenance, administration, and improvement of
			 computer labs, which includes—
						(i)staffing
			 facilities;
						(ii)purchasing
			 computer equipment, which includes hardware and software;
						(iii)maintaining,
			 repairing, and replacing technology equipment;
						(iv)maintaining and
			 securing facilities; and
						(v)providing
			 utilities for the facilities and computer equipment.
						(B)Additional uses
			 with authorizationA
			 community college receiving a grant award under this Act may use funds to
			 expand or build a computer lab facility by submitting an application to and
			 receiving authorization from the Secretary.
					(c)Application
				(1)In
			 generalA community college seeking a grant award under this Act
			 shall submit an application to the Secretary at such time, in such manner, and
			 containing such information and assurances as the Secretary may require.
				(2)Proposed
			 useA community college shall include in the application its
			 proposed use of funds from the grant award.
				(d)EligibilityA
			 community college is eligible for a grant award under this Act if its
			 application demonstrates that it will—
				(1)keep a computer lab open not less than 10
			 hours on weekends to members of the public;
				(2)keep a computer
			 lab open not less than 20 hours on weekday evenings to members of the public,
			 but if any computer lab is open more than 10 hours on weekends as required
			 under paragraph (1), each additional hour above 10 shall reduce the required
			 hours under this paragraph;
				(3)provide lab instruction (by an employee of
			 a community college who is capable of providing basic computer instruction) to
			 members of the public for hours that the computer lab is open under paragraphs
			 (1) and (2); and
				(4)offer computer-related training at no
			 charge to members of the public for hours that the computer lab is open under
			 paragraphs (1) and (2).
				(e)Grant
			 amountsThe Secretary shall determine the amount of the grant
			 award based on the applications received.
			3.Reports
			(a)Annual report by
			 a community collegeFor each fiscal year that a community college
			 receives a grant award under this Act, the community college shall submit to
			 the Secretary, by a date determined by the Secretary, a report that contains a
			 review and evaluation of the computer lab, including its costs, hours of
			 operation, and amount of users.
			(b)Report by
			 secretaryThe Secretary shall submit annually to Congress a
			 report on the grant program, including the number of grant awards allocated and
			 the approximate number of persons served by each computer lab receiving funds
			 under this Act.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $125,000,000 for each of
			 the fiscal years 2009 to 2013.
		
